



NATIONAL CINEMEDIA, INC.
2016 EQUITY INCENTIVE PLAN


2019 RESTRICTED STOCK AGREEMENT
Performance Period: Fiscal Year 2019 - Fiscal Year 2021
The Compensation Committee of the Board of Directors of National CineMedia,
Inc., a Delaware corporation (the “Company”), granted shares of Restricted Stock
to be issued under the National CineMedia, Inc. 2016 Equity Incentive Plan, as
amended (the “Plan”), as well as the possible right to be issued additional
shares of Stock (the “Additional Shares”), to the Grantee named below. This
Restricted Stock Agreement (the “Agreement”) evidences the terms of the
Company’s grant of Restricted Stock, and the possible issuance of Additional
Shares, to Grantee. Any capitalized term in this Agreement shall have the
meaning assigned to it in this Agreement or in the Plan, as applicable.
A. NOTICE OF GRANT
Name of Grantee:
Number of shares of Restricted Stock (calculated at 100% of the Free Cash Flow
Target):
Grant Date:
Vesting Schedule of Restricted Stock: Except as provided otherwise in this
Agreement or the Plan (including but not limited to Section 14.2 of the Plan
which provides for accelerated vesting upon certain terminations in connection
with a Change of Control), and subject to Grantee’s continuous Service as
provided herein, the Restricted Stock shall vest and the restrictions set forth
in Section 2 of this Agreement shall lapse in accordance with the following
provisions. The Restricted Stock shall vest if, and only to the extent that, the
Company achieves specified cumulative “Free Cash Flow” (defined as OIBDA,
subject to certain adjustments as set forth in the Plan (including, without
limitation, a pre-determined adjustment for any acquisition completed during the
Measuring Period), minus capital)) (“Free Cash Flow”) targets (the “Free Cash
Flow Target”) at the end of the three-year period ending on the last day of the
Company’s 2021 fiscal year (the “Measuring Period”). Note, however, that the
Company’s Compensation Committee may in its discretion reduce or eliminate (but
not increase) the amount of the Award otherwise payable.


The Restricted Stock shall vest as follows:





--------------------------------------------------------------------------------





Free Cash Flow - % of Free Cash Flow Target
Vesting % of Free Cash Flow Restricted Stock
<85%
None
85%
25%
92%
60%
93%
68%
94%
72.5%
95%
77.5%
96%
85%
97%
92%
98%
98%
99%
99%
100%
100%



If the actual Free Cash Flow at the end of the Measuring Period is between any
of the thresholds set forth above, Grantee shall vest in the number of shares of
Restricted Stock by interpolating the percentage of Free Cash Flow actually
achieved as it relates to the difference between the number of shares of Flow
Restricted Stock that vest at the higher and lower end of each threshold. By way
of example, if the actual cumulative Free Cash Flow achieved is at 90% of Free
Cash Flow Target, Grantee would vest in 50% of the Restricted Stock. The extent
to which the Company achieves the Free Cash Flow Target shall be determined by
the Compensation Committee.
Vesting Schedule of Additional Shares of Stock: Except as provided otherwise in
this Agreement or the Plan (including but not limited to Section 14.2 of the
Plan which provides for accelerated vesting upon certain terminations in
connection with a Change of Control), and subject to Grantee’s continuous
Service as provided herein, Additional Shares of Stock shall be granted and
shall vest and the restrictions set forth in Section 2 of this Agreement shall
lapse in accordance with the following provisions.
If the actual cumulative Free Cash Flow achieved at the end of the Measuring
Period is in excess of 100% of Free Cash Flow Target, Grantee (if otherwise
vested) shall vest in a number of shares of Additional Shares of Restricted
Stock as shown below.
Free Cash Flow - % of Free Cash Flow Target
Vesting % of Free Cash Flow Restricted Stock
100%
100%
104%
112%
105%
125%
110%
150%
>110%
150%



If the actual cumulative Free Cash Flow at the end of the Measuring Period is
between any of the thresholds set forth above, Grantee shall vest in the number
of shares of Restricted Stock by interpolating the percentage of Free Cash Flow
actually achieved as it relates to the difference between the number of shares
of Restricted Stock that vest at the higher and lower end of each threshold. By
way of example, if the actual cumulative Free Cash Flow achieved is 107% of the
Free Cash Flow Target, Grantee would vest in 135% of the Restricted Stock. The
extent to which the Company achieves the Free Cash Flow Target shall be
determined by the





--------------------------------------------------------------------------------





Compensation Committee. Note, however, that the Company’s Compensation Committee
may in its discretion reduce or eliminate (but not increase) the amount of the
Award otherwise payable.
Grantee shall have no rights as a stockholder of the Company until Grantee
becomes the holder of record of any shares of Additional Shares. If Grantee
terminates Service prior to the Vesting Date, Grantee shall be entitled to
receive a portion of the Additional Shares otherwise issuable, under the same
circumstances and determined in the same manner as the number of shares of
Retained Shares which vest upon the Vesting Date as set forth below in
Section 3.
Time of Vesting of Restricted Stock and Additional Shares: If the actual
cumulative Free Cash Flow at the end of the Measuring Period is at least 85% of
Free Cash Flow Target, the number of shares of Restricted Stock shall vest as
described above on the 60th day (the “Vesting Date”) following the last day of
the applicable Measuring Period. Any Additional Shares shall vest as described
above. The Additional Shares shall be issued to Grantee on or as soon as
practicable after the applicable Vesting Date and in all events no later than
March 15, 2022.
B. RESTRICTED STOCK AGREEMENT
1.Grant and Issuance of Stock. Subject to the terms and conditions of this
Agreement and the Plan, the Company granted to Grantee, the number of shares of
Restricted Stock and the right to receive the Additional Shares set forth in the
Notice of Grant, effective on the Grant Date set forth in the Notice of Grant,
and subject to the terms and conditions of the Plan, which is incorporated
herein by reference. In the event of a conflict between the terms and conditions
of the Plan and this Agreement, the terms and conditions of the Plan shall
govern.
2.Forfeiture Restrictions. Grantee shall not sell, transfer, assign, pledge or
otherwise encumber or dispose of, by operation of law or otherwise, the
Restricted Stock or Additional Shares for the period commencing on the Grant
Date and ending on the Vesting Date (the “Restriction Period”). Upon vesting on
the Vesting Date, the restrictions in this Section 2 shall lapse and Grantee may
transfer the shares of Stock in accordance with applicable securities law
requirements and the Company’s policies and procedures.
3.Vesting; Lapse of Restrictions. Except as provided otherwise in this Agreement
and the Plan (including but not limited to Section 14.2 of the Plan which
provides for accelerated vesting upon certain terminations in connection with a
Change of Control), the Restricted Stock and Additional Shares shall vest as set
forth on the Vesting Schedules in the Notice of Grant. Grantee shall forfeit the
unvested portion of the Restricted Stock and Additional Shares.
4.Termination of Service. If Grantee terminates Service prior to the Vesting
Date on account of death, Disability, or termination by the Company other than
for Cause, Grantee shall be entitled to retain a percentage of the Restricted
Stock (the “Retained Shares”) equal to the ratio that the number of days of
Service of Grantee during the Vesting Period bears to the total number of days
in the Vesting Period. The Retained Shares of Restricted Stock shall vest in
accordance with the Vesting Schedules set forth in the Notice of Grant as though
the Retained Shares were the number of shares of Restricted Stock set forth in
the Notice of Grant and the remaining shares of Restricted Stock shall be
forfeited upon Grantee’s termination of Service. If Grantee terminates Service
prior to the Vesting Date as a result of termination by the Company for Cause or
voluntary termination by Grantee, all shares of Restricted Stock and Additional
Shares shall be forfeited upon Grantee’s termination of Service and Grantee
shall have no right to receive any Additional Shares of Stock. Upon forfeiture
of the shares of Restricted Stock, Grantee shall have no further rights with
respect to such shares, including but not limited to any right to vote the
shares or any right to receive dividends. Section 14.2 of the Plan provides for
accelerated vesting with respect to certain terminations in connection with a
Change in Control.
5.Leave of Absence. For purposes of the Restricted Stock and Additional Shares,
Service does not terminate when Grantee goes on a bona fide employee leave of
absence that was approved by the Company or an Affiliate in writing, if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. However, Service will be
treated as terminating 90 days





--------------------------------------------------------------------------------





after Grantee went on the approved leave, unless Grantee’s right to return to
active work is guaranteed by law or by a contract. Service terminates in any
event when the approved leave ends unless Grantee immediately returns to active
Service. The Committee determines, in its sole discretion, which leaves of
absence count for this purpose, and when Service terminates for all purposes
under the Plan.
6.Dividends. During the Restriction Period, regular and special or extraordinary
cash dividends declared and paid with respect to shares of Restricted Stock and
Additional Shares shall be retained by the Company and shall be subject to the
same vesting requirements as specified in the Notice of Grant above.  Any
retained dividends to which Grantee becomes entitled upon vesting on the Vesting
Date following the end of the Measuring Periods shall be paid to Grantee on the
Vesting Date, but in no event later than March 15, 2022.
7.Purchase and Delivery of Shares. Grantee shall be required, to the extent
required by applicable law, to purchase the shares of Restricted Stock and
Additional Shares from the Company at the aggregate par value of the shares of
Stock represented by such Restricted Stock and Additional Shares (the “Purchase
Price”). The Purchase Price shall be payable in cash or in cash equivalents
acceptable to the Company. Upon the expiration or termination of the Restriction
Period, and the Grantee having properly paid the Purchase Price, the
restrictions applicable to Restricted Stock and Additional Shares shall lapse,
and, a certificate for such shares of Stock shall be delivered, free of all such
restrictions, to Grantee or Grantee’s beneficiary or estate, as the case may be.
Notwithstanding anything in this Agreement to the contrary, the Company may
elect to satisfy any requirement for the delivery of stock certificates
hereunder through the use of book-entry.
8.Enforcement of Restrictions. All certificates representing shares of Stock
shall include applicable restrictive legends regarding restrictions on transfer
and compliance with securities law requirements, as determined by the Committee.
9.Tax Withholding. The Company or any Affiliate shall have the right to deduct
from payments of any kind otherwise due to Grantee, any federal, state, local or
foreign taxes of any kind required by law to be withheld upon the issuance,
vesting or payment of any shares of Stock or dividends. By accepting this
Agreement, Grantee hereby authorizes the Company to withhold from fully vested
shares of Stock otherwise deliverable to Grantee a number of whole shares of
Stock necessary to satisfy the Company’s required tax withholding with respect
to the Award and to deduct any remaining amount due from any payments due to
Grantee.
Notwithstanding the foregoing, in lieu of share withholding, Grantee may
irrevocably elect to satisfy the required tax withholding obligation by
delivering: (a) a cashier’s check or other check acceptable to the Company; or
(b) whole shares of Stock already owned by Grantee, in the amount determined by
the Company to satisfy the required tax withholding obligation. Any election to
deliver a check or shares shall be indicated within Solium
(https://shareworks.solium.com) or any vendor replacement for Solium as
designated by the Company and communicated to the Financial Reporting team prior
to the vesting of the grant and shall be subject to any restrictions or
limitations that the Company, in its sole discretion, deems appropriate.
Any shares delivered or withheld shall have an aggregate Fair Market Value not
in excess of the minimum statutory total tax withholding obligation. The Fair
Market Value of the shares used to satisfy the withholding obligation shall be
determined by the Company as of the date that the amount of tax to be withheld
is to be determined. Shares used to satisfy any tax withholding obligation must
be vested and cannot be subject to any repurchase, forfeiture, or other similar
requirements.
10.Effect of Prohibited Transfer. If any transfer of shares is made or attempted
to be made contrary to the terms of this Agreement, the Company shall have the
right to acquire for its own account, without the payment of any consideration,
such shares from the owner thereof or his transferee, at any time before or
after such prohibited transfer. In addition to any other legal or equitable
remedies it may have, the Company may enforce its rights to specific performance
to the





--------------------------------------------------------------------------------





extent permitted by law and may exercise such other equitable remedies then
available. The Company may refuse for any purpose to recognize any transferee
who receives shares contrary to the provisions of this Agreement as a
stockholder of the Company and may retain and/or recover all dividends on such
shares that were paid or payable subsequent to the date on which the prohibited
transfer was made or attempted.
11.Investment Representations. The Committee may require Grantee (or Grantee’s
estate or heirs) to represent and warrant in writing that the individual is
acquiring the shares of Stock for investment and without any present intention
to sell or distribute such shares and to make such other representations as are
deemed necessary or appropriate by the Company and its counsel.
12.Continued Service. Neither the grant of shares of Restricted Stock and
Additional Shares nor this Agreement gives Grantee the right to continue Service
with the Company or its Affiliates in any capacity. The Company and its
Affiliates reserve the right to terminate Grantee’s Service at any time and for
any reason not prohibited by law.
13.Governing Law. The validity and construction of this Agreement and the Plan
shall be construed in accordance with and governed by the laws of the State of
Delaware other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan and this Agreement to
the substantive laws of any other jurisdiction.
14.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Company and Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.
15.Tax Treatment; Section 83(b); Section 409A. Grantee may incur tax liability
as a result of the vesting of shares of Restricted Stock and Additional Shares,
the payment of dividends or the disposition of shares of Stock. Grantee should
consult his or her own tax adviser for tax advice.
Grantee hereby acknowledges that Grantee has been informed that he or she may
file with the Internal Revenue Service, within 30 days of the Grant Date, an
irrevocable election pursuant to Section 83(b) of the Code to be taxed as of the
Grant Date on the amount by which the Fair Market Value of the Restricted Stock
on that date exceeds the Purchase Price. If Grantee chooses to file an election
under Section 83(b) of the Code, Grantee hereby agrees to promptly deliver a
copy of any such election to the Chief Financial Officer of the Company (or his
designee).
Grantee acknowledges that the Committee, in the exercise of its sole discretion
and without Grantee’s consent, may amend or modify this Agreement in any manner
and delay the payment of any amounts payable pursuant to this Agreement to the
minimum extent necessary to satisfy the requirements of Section 409A of the
Code. The Company will provide Grantee with notice of any such amendment or
modification.
16.Amendment. The terms and conditions set forth in this Agreement may only be
amended by the written consent of the Company and Grantee, except to the extent
set forth in Section 16 of the Plan regarding Section 409A of the Code and any
other provision set forth in the Plan.
17.2016 Equity Incentive Plan. The shares of Stock and payment of dividends
granted hereunder shall be subject to such additional terms and conditions as
may be imposed under the terms of the Plan, a copy of which has been provided to
Grantee. A copy of the Prospectus for the 2016 Equity Incentive Plan shall also
be provided to Grantee.




                        







--------------------------------------------------------------------------------





NATIONAL CINEMEDIA, INC.            
By:
 /s/ Sarah Kinnick Hilty
 
Sarah Kinnick Hilty


 
Senior Vice President, General Counsel and Secretary


 
 
Date:
February 21, 2019
 
 








